DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 9/3/2020 has been fully considered and is attached hereto.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The title should be amended to reference the inventive feature of the application which is believe to be the arrangement of the power modules and cooler relative to the interconnect devices.
Claim Objections
Claims 1-7, 13-20 are objected to because of the following informalities:  
Claim 1, lines 6-7 recites, “the power first module” which appears to be incorrect.  It appears it should be changed to read, “the first power module”.
Claim 13, line 7 recites, “to the contacts to the” which is incorrect.  It appears it should be changed to read, “to the”.
.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 4 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See the below 112(b) rejections to claims 4 and 16.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “wherein the first section and/or the second section extend along an axis, along which the first power module, the cooler and the second power module are arranged in succession, and over which the first power module and the second power module extend” which is unclear.  Claim 4 is necessarily drawn to the embodiment shown in Fig 2 and here any axis through which 107 or 109 extends does not also extend through, in succession, the first power module, the cooler, and the second power module as required in claim 4.  Appropriate clarification or correction is required.
Claim 16 recites similar limitations and is thus similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei et al. (US 9,961,808 – hereinafter, “Lei”).
With respect to claim 1, Lei teaches (In Fig 3) a control apparatus for operating an electric drive for a vehicle, comprising: a first power module (132), which has one or more power semiconductors (Col. 6, ll. 25-27); an intermediate circuit capacitor (116) connected in parallel to the first power module; a cooler (156) for dissipation of heat generated by the first power module; and an interconnect device (114/118) being electrically connected to the power first module (Via 142, 144, 146, 148), wherein the interconnect device has a first section (114) and a second section (118) at an angle to the first section (See Fig 3), wherein the first section and the second section are each perpendicular to a main plane of the power module (See Figs 3, 6A where the main plane of the power module (132) is parallel to the front surface of the body (156) which is shown to be perpendicular to both 114 and 118 in Fig 3).
With respect to claim 2, Lei further teaches that the first section (114) and the second section (118) form a right angle (See Fig 3).

With respect to claim 6, Lei further teaches that the intermediate circuit capacitor (116) is accommodated in an installation space defined by the first power module (132) and the interconnect device (118, see Figs 3, 6A).
With respect to claim 7, Lei further teaches a vehicle (Col. 2, l. 61) comprising the control apparatus of claim 1, wherein the vehicle is at least one of an electric vehicle and a hybrid vehicle (Col. 2, l. 61, Col. 1, ll. 10-12).
With respect to claim 8, Lei teaches (In Figs 3, 6A) a control apparatus for operating an electric drive for a vehicle, comprising: a first power module (First power stage 132) and a second power module (Second power stage 132); an intermediate circuit capacitor (116) connected in parallel to at least one of the first power module and the second power module; a cooler (156) for dissipation of heat generated by at least one of the first power module and the second power module (Where coolant flows through body 156 to cool the power module therein); and an interconnect device (114, 118) electrically connected to the first power module and the second power module (Via 142, 144, 146, 148 of each power module), wherein the interconnect device has a first section (114) and a second section (118) oriented at an angle relative to the first section (See Fig 3), and wherein the first section and the second section are each perpendicular to a plane defined by a surface of the cooler (See Fig 3, 114 and 118 are perpendicular to the main surface of 156).

With respect to claim 11, Lei further teaches that the first section and the second section form a right angle (See Fig 3).
With respect to claim 12, Lei further teaches a vehicle (Col. 2, l. 61) comprising the control apparatus of claim 8, wherein the vehicle is at least one of an electric vehicle and a hybrid vehicle (Col. 2, l. 61, Col. 1, ll. 10-12).
With respect to method claims 13-14, 17-20, the method steps recited in the claims are inherently necessitated by the device structure as taught by the Lei reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, 8-9, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharaf et al. (US 8,971,041 – hereinafter, “Sharaf”) in view of Lei.
With respect to claim 1, Sharaf teaches (In Fig 3B) a control apparatus for operating an electric drive for a vehicle, comprising: a first power module (Top 34 in Fig 3b), which has one or more power semiconductors (Col. 3, ll. 64-66); an intermediate circuit capacitor (50) connected in parallel to the first power module; a cooler (10) for dissipation of heat generated by the first power module; and an interconnect device (32/32) being electrically connected to the power first module, wherein the interconnect device has a first section (Top 32) and a second section (Bottom 32).  Sharaf fails to specifically teach or suggest that the second section is at an angle to the first section (See Fig 3) and wherein the first section and the second section are each perpendicular to a main plane of the power module.  Lei, however, teaches (In Fig 3) an interconnect device (114/118) with a first section (114) and a second section (118) wherein the second section is at an angle to the first section (See Fig 3) and wherein the first section and the second section are each perpendicular to a main plane of a power module (132, see Figs 3, 6A).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Lei with that of Sharaf, such that the first and second sections of the interconnect device (32) are at an angle and perpendicular to a main plane of the power module (34) as taught by Lei since 
With respect to claim 3, Sharaf further teaches a second power module (Bottom 34 in Fig 3b), wherein the second power module is attached to a side of the cooler lying opposite the first power module (See Fig 3b, top 34 and bottom 34 are on opposite sides of the cooler (10)).
With respect to claim 8, Sharaf teaches (In Figs 3b) a control apparatus for operating an electric drive for a vehicle, comprising: a first power module (Top 34) and a second power module (Bottom 34); an intermediate circuit capacitor (50) connected in parallel to at least one of the first power module and the second power module; a cooler (10) for dissipation of heat generated by at least one of the first power module and the second power module; and an interconnect device (34/34) electrically connected to the first power module and the second power module, wherein the interconnect device has a first section (Top 34) and a second section (Bottom 34).  Sharaf fails to specifically teach or suggest that the second section is oriented at an angle relative to the first section, and wherein the first section and the second section are each perpendicular to a plane defined by a surface of the cooler.  Lei, however, teaches (In Fig 3) an interconnect device (114/118) with a first section (114) and a second section (118) wherein the second section is at an angle to the first section (See Fig 3) and wherein the first section and the second section are each perpendicular to a plane defined by a surface of a cooler (156, see Figs 3, 6A).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of 
With respect to claim 9, Sharaf further teaches that the cooler (10) is located between the first power module (Top 34) and the second power module (Bottom 34, see Fig 3b).
With respect to method claims 13, 15, the method steps recited in the claims are inherently necessitated by the device structure as taught by the Sharaf and Lei references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835